  Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 1 of 13 Pageid#: 1




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


ANDREAS ALBERTI
c/o 1825 K St., NW, Ste. 750
Washington, DC 20006                                    Case No.: 3:21-cv-14

      Plaintiff,

                   v.

THE RECTOR AND VISITORS OF THE
UNIVERSITY OF VIRGINIA

      SERVE:

James B. Murray Jr., Rector
Court Square Ventures
427 Park Street
Charlottesville, VA 22902

       Defendant.

                                        COMPLAINT

       COMES NOW Plaintiff Andreas Alberti, by undersigned counsel, and complains of

Defendant The Rector and Visitors of the University of Virginia (“UVA”) as follows:

                                PRELIMINARY STATEMENT

   1. UVA Professor Giorgio Carta unfairly provided Plaintiff two unsatisfactory grades and

       prevented Plaintiff from obtaining his PhD despite Plaintiff’s successful execution of the

       research project that formed the basis for his doctoral degree. Plaintiff’s successful work

       led to the project being extended from two to four years and UVA receiving an additional

       $100,000 in funding.

   2. Carta’s actions were motivated by Plaintiff’s national origin, as evidenced by a variety of

       comments Carta made about Swiss people and the falsity of his claims about Plaintiff’s
    Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 2 of 13 Pageid#: 2




        performance, and because Plaintiff engaged in protected activity by complaining to UVA

        about Carta’s national origin discrimination.

     3. Plaintiff brings this action to recover damages for discrimination and retaliation in violation

        of Title VI and Title VII of the Civil Rights Act of 1964.

                                   JURISDICTION AND VENUE

     4. This Court has federal question jurisdiction over this action pursuant to Title VII of the

        Civil Rights Act of 1964 (“Title VII”) 42 U.S.C. § 2000e, et seq., Title VI of the Civil

        Rights Act of 1964 42 U.S.C. § 2000d, et seq., and 28 U.S.C. § 1331.

     5. This Court has personal jurisdiction over Defendant because it has substantial contacts with

        and conducts business in the Commonwealth of Virginia.

     6. Venue is proper in this Court pursuant to 42 U.S.C. § 2000e-5(f)(3) because Defendant

        committed the unlawful employment practice in Virginia in this judicial district.

                                              PARTIES

     7. Plaintiff is a former employee and doctoral student at UVA.

     8. UVA is an employer located in Charlottesville, Virginia that at all relevant times employed

        more than 500 employees.

     9. UVA receives federal financial assistance.

                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

     10. Plaintiff exhausted his administrative remedies by timely filing a charge of discrimination

        with the EEOC on December 18, 2020.

     11. Plaintiff received a Notice of Right to Sue dated January 29, 2021.1



1
  Prior to EEOC issuing the right to sue, Plaintiff informed EEOC of the requirement that it
investigate the charge for 180 days prior to issuing the right to sue, however, EEOC refused to
continue investigating.
                                                   2
Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 3 of 13 Pageid#: 3




                                          FACTS

                                        Background

 12. Plaintiff has a Bachelor of Science in Biotechnology from the Swiss Federal Institute of

    Technology (ETH Zurich) and a Master of Science in Process Engineering also from the

    Swiss Federal Institute of Technology (ETH Zurich).

 13. Plaintiff’s professional career has included positions in academia, in the pharmaceutical

    industry, and in medicine biomanufacturing sites, where he has served in capacities

    including scientific research, research supporting research & development (“R&D”),

    biotechnology-process transfer, quality assurance of drug substance bioproduction, and

    risk assessment, including for mitigation of risks involving health, safety and environment

    matters.

 14. Plaintiff’s academic research work at ETH Zurich has led to patent applications in

    international jurisdictions.

 15. On January 2016, Plaintiff was appointed as a graduate research assistant and enrolled in

    the chemical engineering doctoral degree program at UVA.

 16. During his time as a graduate research assistant, Plaintiff was both a student and employee

    of UVA.

 17. Giorgio Carta supervised Plaintiff’s research project and related doctoral research from

    January 2016 until May 2020.

 18. Plaintiff’s doctoral dissertation research was entitled “Capture and Purification of Adeno-

    Associated Virus (AAV) by Chromatography.”




                                             3
Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 4 of 13 Pageid#: 4




 19. This research has applications in the biopharmaceutical field with impact in bioprocess

     development to launch drug candidates for gene therapy applications in the U.S. and rest

     of the world.

 20. During Plaintiff approximately four years as research assistant at University of Virginia,

     he collaborated with R&D teams working at Pfizer, Inc. (“Pfizer”).

Carta made discriminatory comments regarding Plaintiff’s national origin during Plaintiff’s
                                     employment

 21. Carta, who was raised in Italy and moved to the United States for his post-graduate studies,

     made numerous comments insulting Plaintiff’s country of origin, Switzerland.

 22. In or around 2016, Carta told Plaintiff that the school that Plaintiff attended in Switzerland

     did not educate him properly, implying that Swiss schools are deficient.

 23. In or around 2016, when Plaintiff was talking to a visiting research assistant in German,

     Carta stated that the German that Plaintiff was speaking was not “the correct German

     language,” “because it is the German used by the Swiss,” implying that Plaintiff did not

     learn to speak proper German in Switzerland.

 24. In or around December 2016 or January 2017, when Plaintiff brought Swiss chocolates as

     a thank you gift for Carta, he stated, “At least, the Swiss are able to manufacture chocolate,”

     implying that the Swiss are unable to do anything else.

 25. Throughout Plaintiff’s time working with Carta, Carta repeatedly told Plaintiff “you don’t

     speak proper English.”

 26. Plaintiff is a fluent English speaker and does not have issues speaking properly.

 27. In October 2018, after he returned from an approximately year-long sabbatical that

     included a month as a visiting scholar in Switzerland, Carta stated that people from

     Switzerland are “nationalists.”

                                               4
  Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 5 of 13 Pageid#: 5




   28. When Plaintiff asked what he meant, he replied “Swiss people are hunters”, “Swiss people

       have to defend their country”.

   29. In October 2018, and again in October 2019, Carta said that the “grocery stores in

       Switzerland don’t provide good salads and veggies.”

   30. In 2019, Carta requested medical information about Plaintiff having had kidney stones and

       stated “people from your area are predisposed to kidney stones.” Plaintiff is unaware of

       any basis for this generalization.

   31. At other times, Carta displayed his disregard for non-discrimination policies by telling a

       Jewish student that “being Jewish is a pre-existing condition,” during a discussion about

       the Affordable Care Act and stating that Jewish fasting did not make sense during another

       discussion.

   32. In addition to these negative comments about Switzerland, Carta also made unjustified

       false comments about Plaintiff’s work.

   33. Carta made untrue comments about Plaintiff stating that he “doesn’t make things work

       because [Plaintiff has] a masochistic personality,” and that Plaintiff’s “intellectual abilities

       are limited and [he is] missing intellectual curiosity.”

   34. On another occasion, Carta intimidatingly made a throat-slashing gesture when discussing

       what would happen to Plaintiff if Pfizer stopped funding their project.

Plaintiff reported Carta’s discrimination to UVA’s Office for Equal Opportunity and Civil Rights

   35. In July 2018, Plaintiff contacted the University’s Office for Equal Opportunity and Civil

       Rights to report Carta’s behavior.

   36. Plaintiff reported that Carta was harassing him and making discriminatory comments about

       his national origin, Switzerland.



                                                  5
Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 6 of 13 Pageid#: 6




 37. Upon information and belief Carta found out Plaintiff reported him because shortly after

     Plaintiff’s complaint, Carta intensified his harassment, discrimination, and retaliation

     towards Plaintiff.

 38. Plaintiff also believes that Carta found out about his complaint because shortly after

     Plaintiff’s complaint he saw a letter in Carta’s laboratory in which Carta apologized for his

     work relationship with an unnamed student and assured that he wanted to have a good work

     relationship.

     Carta sabotaged the completion of Plaintiff’s PhD chemical engineering program.

 39. Carta stopped Plaintiff from obtaining his PhD as originally planned by delaying Plaintiff’s

     doctoral research proposal examination, which was originally scheduled for June 2018.

 40. Carta required Plaintiff to postpone it and then later criticized Plaintiff for the

     postponement he ordered.

 41. Plaintiff defended and passed the “doctoral research proposal examination in January 2019.

 42. During the fall semester 2019 and spring semester 2020, Carta also attempted to sabotage

     Plaintiff’s research performance by setting unrealistic deadlines that he communicated to

     Pfizer to place unnecessary pressure on Plaintiff to deliver modeling work within few

     weeks’ time.

 43. However, at the same time he slowed down the progress and presentation of results to

     Pfizer.

 44. Despite Carta’s actions, Plaintiff met the deadlines Carta established.

The University was aware of Carta’s actions but failed to stop his discriminatory harassment




                                              6
Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 7 of 13 Pageid#: 7




 45. In 2019, Plaintiff also had multiple meetings, discussions and emails with Matthew

    Lazzara, the Graduate Program Coordinator for the Department of Chemical Engineering,

    about Carta’s behavior.

 46. After initially discussing the issues with Plaintiff, Lazzara recused himself and passed

    Plaintiff’s complaints on to William Epling, the Chair of UVA’s Department of Chemical

    Engineering.

 47. In 2019, Plaintiff asked Epling if he could change supervisors due to Carta’s hostile

    attitude.

 48. Epling put off Plaintiff’s request and refused to provide Plaintiff a path to pursue changing

    his supervisor from Carta to someone else.

 49. Again, no actions were taken to address the ongoing issues.

                        Plaintiff successfully performed his research

 50. Despite Carta’s unfair treatment, Plaintiff succeeded in providing high-quality research and

    deliverables.

 51. From 2016 to 2020, Plaintiff supported Pfizer and Pfizer scientists in developing processes

    for manufacturing gene therapy drugs to treat medical conditions such as Duchenne

    Muscular Dystrophy (“DMD”) and Hemophilia.

 52. Pfizer was so pleased with Plaintiff’s research that the original two-year term of the project

    was financially supported for a one-year extension by Pfizer and the collaboration with

    Pfizer teams extended for two more years, until 2020.

 53. As a part of this extension, Pfizer provided UVA / Carta around $100,000 in additional

    funding.




                                               7
Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 8 of 13 Pageid#: 8




 54. On November 26, 2019, Carta submitted the research abstract completed Pfizer research

    that Plaintiff had drafted to Pfizer for approval.

 55. On December 17, 2019, Pfizer notified Carta that it had approved the research abstract.

 56. Additionally, Carta told Pfizer that Plaintiff was performing valuable research.

 57. On January 16, 2020, Carta submitted Plaintiff’s research abstract and the results he

    generated from 2016 to 2020 to an international conference entitled Recovery of Biological

    Products 2020.

 58. Plaintiff also successfully completed a follow-up assignment of providing a mathematical

    model and simulation work for a Pfizer teleconference research update, which Carta

    committed to present on behalf of Pfizer at the international conference entitled Recovery

    of Biological Products 2020.

 59. Carta’s willingness to present Plaintiff’s research to the international academic and

    pharmaceutical industry communities confirms his work was successful.

 60. Plaintiff’s research on the Pfizer project made up practically the entirety of the work he

    performed for Carta in pursuit of his PhD, taking up almost all of his working time.

 61. Plaintiff also successfully performed the minor additional job duties of serving as a

    teaching assistant one semester in the fall of 2017 (receiving a satisfactory grade that

    semester) and assisting Carta with various management and administrative tasks in the lab.

       Carta wrongfully graded Plaintiff “unsatisfactory” for spring semester 2020

 62. With Plaintiff’s Pfizer research close to completion, Carta took steps at the next

    opportunity to have Plaintiff fired.

 63. On June 1, 2020, Plaintiff learned from Assistant Dean for Graduate Education James

    Smith that Carta provided Plaintiff a grade of “unsatisfactory” for Spring Semester 2020.



                                               8
Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 9 of 13 Pageid#: 9




 64. Smith told Plaintiff that he would be terminated from UVA’s PhD program due to two

    consecutive “unsatisfactory” grades.

 65. Plaintiff did not have consecutive “unsatisfactory” grades (Carta provided unsatisfactory

    grades in the Spring Semester 2019 and the Spring Semester 2020), however the Dean’s

    office of School of Engineering and Applied Science terminated Plaintiff regardless.

 66. In June 2020, Plaintiff appealed the grade of “unsatisfactory” to the Graduate Studies

    Committee of School of Engineering & Applied Science.

 67. On July 29, 2020, Plaintiff received a letter stating that the Graduate Studies Committee

    denied his appeal of the grade of “unsatisfactory” for the 2020 spring semester and upheld

    the dismissal from the chemical engineering doctoral program and termination from his

    position as a graduate research assistant.

 68. The letter stated that the decision was based on materials provided by Carta, which were

    not shared with Plaintiff.

                                 DEMAND FOR JURY TRIAL

 69. Plaintiff respectfully demands a jury trial on all Counts.

                                          COUNT 1

                    National origin discrimination in violation of Title VII

 70. Plaintiff repeats and realleges each allegation of the complaint, as if fully set forth herein.

 71. Defendant subjected Plaintiff to adverse employment actions because of Plaintiff’s national

    origin in violation of Title VII.

 72. Defendant acted intentionally, recklessly, and/or with malice.

 73. As a result, Plaintiff has sustained damages including lost wages and emotional distress.

    Plaintiff’s damages are continuing.



                                                 9
Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 10 of 13 Pageid#: 10




  74. By reason of Defendant’s discrimination, Plaintiff is entitled to all legal and equitable

     remedies available for violations of Title VII, including back pay, front pay, and

     compensatory damages in an amount to be determined by the jury that would fully

     compensate Plaintiff for the economic loss, future pecuniary losses, emotional pain,

     suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary

     losses, as week as punitive damages.

                                           COUNT 2

                     National origin discrimination in violation of Title VI

  75. Plaintiff repeats and realleges each allegation of the complaint, as if fully set forth herein.

  76. UVA is a recipient of federal financial assistance and is subject to regulation under Title

     VI of the Civil Rights Act of 1964.

  77. Defendant discriminated against Plaintiff by providing him false and unjustified

     unsatisfactory grades and by removing him from the PhD program without permitting him

     to present his PhD dissertation and by not granting him a PhD.

  78. Defendant acted intentionally, recklessly, and/or with malice.

  79. As a result, Plaintiff has sustained damages including lost wages and emotional distress.

     Plaintiff’s damages are continuing.

  80. By reason of Defendant’s discrimination, Plaintiff is entitled to all legal and equitable

     remedies available for violations of Title VI, including back pay, front pay, and

     compensatory damages in an amount to be determined by the jury that would fully

     compensate Plaintiff for the economic loss, future pecuniary losses, emotional pain,

     suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary

     losses, as week as punitive damages.



                                                10
Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 11 of 13 Pageid#: 11




                                           COUNT 3

                               Retaliation in violation of Title VII

  81. Plaintiff repeats and realleges each allegation of the complaint, as if fully set forth herein.

  82. Plaintiff engaged in Title VII-protected activity by opposing national origin discrimination

     against him by Carta.

  83. Defendant retaliated against Plaintiff because of his Title VII-protected activity by

     providing him false and unjustified unsatisfactory grades and by removing him from the

     PhD program without permitting him to present his PhD dissertation and by not granting

     him a PhD.

  84. Defendant acted intentionally, recklessly, and/or with malice.

  85. As a result, Plaintiff has sustained damages including lost wages, emotional distress, and

     pain and suffering. Plaintiff’s damages are continuing.

  86. By reason of Defendant’s discrimination, Plaintiff is entitled to all legal and equitable

     remedies available for violations of Title VII, including back pay, front pay, and

     compensatory damages in an amount to be determined by the jury that would fully

     compensate Plaintiff for the economic loss, emotional distress, prejudgment interest,

     attorneys’ fees, expenses, and costs of the action.

                                           COUNT 4

                               Retaliation in violation of Title VI

  87. Plaintiff repeats and realleges each allegation of the complaint, as if fully set forth herein.

  88. UVA is a recipient of federal financial assistance and is subject to regulation under Title

     VI of the Civil Rights Act of 1964.




                                                11
 Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 12 of 13 Pageid#: 12




   89. Defendant discriminated against Plaintiff because he engaged in Title VI-protected activity

       by providing him false and unjustified unsatisfactory grades and by removing him from

       the PhD program without permitting him to present his PhD dissertation and by not

       granting him a PhD.

   90. Defendant acted intentionally, recklessly, and/or with malice.

   91. As a result, Plaintiff has sustained damages including lost wages, mental anguish,

       emotional distress, and pain and suffering. Plaintiff’s damages are continuing.

   92. By reason of Defendant’s discrimination, Plaintiff is entitled to all legal and equitable

       remedies available for violations of Title VII, including back pay, front pay, and

       compensatory damages in an amount to be determined by the jury that would fully

       compensate Plaintiff for the economic loss, future pecuniary losses, emotional pain,

       suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary

       losses, as week as punitive damages.



       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendant on all

Counts, and award Plaintiff damages consisting of lost wages and benefits; compensatory damages

for emotional distress, mental anguish, and pain and suffering; punitive damages; an amount equal

to the tax on any award; costs; attorney’s fees; and any such other relief as the Court deems just

and proper.



                                                            Respectfully submitted,

                                                            Alan Lescht & Associates, P.C.


                                                    By:     /s/Jack Jarrett_______

                                               12
Case 3:21-cv-00014-NKM Document 1 Filed 04/28/21 Page 13 of 13 Pageid#: 13




                                             Jack Jarrett
                                             (VSB# 86176)
                                             1825 K St., NW, Ste. 750
                                             Washington, DC 20006
                                             T: 202.463.6036
                                             F: 202.463.6067
                                             jack.jarrett@leschtlaw.com
                                             Attorney for Plaintiff




                                    13
